(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, Cosme Quintana fué acusado por el Fiscal de la Corte de Distrito de Humacao como autor de un delito de portar so-bre su persona un revólver, arma prohibida;
Por cuanto, el caso fué sometido a la corte por la prueba prac-ticada en el de El Pueblo v. Quintana, por asesinato, y la corte lo decidió por sentencia de 24 de mayo, 1935, declarando culpable al *984acusado e imponiéndole la pena de dos meses de cárcel, sin costas, después de haber desestimado en mayo 9, 1935, nna solicitud de nuevo juicio;
Por cuanto, el acusado apeló de la negativa del nuevo juicio y de la sentencia, tramitándose conjuntamente ambos recursos; y
PiOR cuanto, el único error que se señala es el de que la sentencia es contraria a la prueba y analizada ésta resulta evidente que el acu-sado portaba el revólver en una de las calles del pueblo de Juncos el día indicado en la acusación.
Por tanto, se declaran sin lug'ar ambos recursos y se confirman la resolución y la sentencia recurridas.
Los Jueces Asociados Síes. Córdova Dávila y Travieso no intervinieron.